UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-134 CURTISS-WRIGHT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 13-0612970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Waterview Boulevard Parsippany, New Jersey (Address of principal executive offices) (Zip Code) (973) 541-3700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period of time that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, par value $1.00 per share: 46,418,783 shares (as of April 30, 2011). Page 1 of 31 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES TABLE of CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Condensed Consolidated Statements of Stockholders’ Equity 6 Notes to Condensed Consolidated Financial Statements 7 - 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 -27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Page 2 of 31 PART 1- FINANCIAL INFORMATION Item 1. Financial Statements CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EARNINGS (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Research and development expenses Selling expenses General and administrative expenses Operating income Interest expense ) ) Other income, net 56 Earnings before income taxes Provision for income taxes Net earnings $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ Weighted average shares outstanding: Basic Diluted See notes to condensed consolidated financial statements Page 3 of 31 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except par value) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Deferred tax assets, net Other current assets Total current assets Property, plant, and equipment, net Goodwill Other intangible assets, net Deferred tax assets, net Other assets Total assets $ $ Liabilities Current liabilities: Current portion of long-term and short-term debt $ $ Accounts payable Dividends payable - Accrued expenses Income taxes payable Deferred revenue Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities, net Accrued pension and other postretirement benefit costs Long-term portion of environmental reserves Other liabilities Total liabilities Contingencies and commitments (Note 14) Stockholders' Equity Common stock, $1 par value Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) Less:Cost of treasury stock ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements Page 4 of 31 CURTISS-WRIGHT CORPORATION and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash used for operating activities: Depreciation and amortization Net (gain) loss on sale of assets ) 36 Deferred income taxes ) Share-based compensation Change in operating assets and liabilities, net of businesses acquired: Accounts receivable, net ) ) Inventories, net ) ) Progress payments ) Accounts payable and accrued expenses ) ) Deferred revenue ) Income taxes payable Net pension and postretirement liabilities ) Other current and long-term assets (4
